Order referring to an official referee defendant’s motion to modify the final decree of divorce so that the alimony, theretofore reduced to thirty dollars a week by an order of this court, be further reduced to a sum not exceeding twelve dollars a week, reversed on the law and the facts, without costs, and motion granted to the extent of reducing the amount to twenty-five dollars a week. The reduction is justified because of the changed circumstances caused by the marriage of the daughter of the parties. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.